DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 83 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 83 requires that the first receiver comprises a first tool engagement groove at an outer surface of the first pair of arms at or near a top surface thereof, and wherein a top edge of the connection is proximal to the first tool engagement groove.  However, the disclosure as originally filed does not provide support for such a limitation.  All of the embodiments 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 69, 71, 72-74, 76-79, 83-86, 90-92, 253 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carruth et al. (Pub. No. US 2018/0228518).
Regarding claims 69, 71, 72, 74, 76-79, 83-86, 92, 253, Caruth et al. discloses a bone screw (figure 9A) comprising: a bone screw shank (illustrated in figure 9A) comprising a shank head (figure 2B; paragraph 0062, 0126- the fastener in embodiment 9A is not described, but paragraph 0126 discloses that all of the parts of the system are interchangeable, so it is understood that the fastener is as shown in figure 2B); a dual-head receiver 904/930 (figures 9A-9C) comprising: a first receiver 904 comprising a first base having a cavity therewithin (figure 2B), the cavity configured to securely receive 
The bone screw is a polyaxial screw (figure 2B; paragraph 0062, 0126- the fastener in embodiment 9A is not described, but paragraph 0126 discloses that all of the parts of the system are interchangeable, so it is understood that the fastener is as shown in figure 2B).  The first rod 906 comprises a non-circular cross-sectional shape (paragraph 0064, 0126).

    PNG
    media_image1.png
    874
    840
    media_image1.png
    Greyscale

Regarding claims 69 and 90, in an alternate embodiment (figure 8), Carruth et al. discloses a bone screw (figure 8) comprising: a bone screw shank (illustrated in figure 8) comprising a shank head (figure 2B; paragraph 0062, 0126- the fastener in embodiment 8 is not described, but paragraph 0126 discloses that all of the parts of the system are interchangeable, so it is understood that the fastener is as shown in figure 

    PNG
    media_image2.png
    819
    756
    media_image2.png
    Greyscale

Regarding claims 69, 73, and 91, in an alternate embodiment (figure 1A), Carruth et al. discloses a bone screw 100 (figure 1A) comprising: a bone screw shank 102 (figure 1A) comprising a shank head (figure 2B; paragraph 0062, 0126- the fastener in embodiment 1A is not described, but paragraph 0126 discloses that all of the parts of the system are interchangeable, so it is understood that the fastener is as shown in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

254 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carruth et al. (Pub. No. US 2018/0228518) in view of Freudiger (Pat. No. US 9,149,298 B2).
Regarding claim 254, Carruth et al. discloses the claimed invention except wherein the non-circular cross section comprises a shield shape.
Freudiger teaches wherein a rod comprises a non-circular cross section which comprises a shield shape (figure 2b) for the purpose of uniformly distributing the clamping forces applied to the rod (col. 2, lines 36-52) and for reducing play between the rod and the receiver (col.3, lines 14-30).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the rod disclosed by Carruth et al., to comprise a non-circular cross section in the shape of a shield, as taught by Freudiger, in order to reduce play between the rod and the receiver and to uniformly distribute the clamping forces applied to the rod. 
Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Yacoub et al. (Pub. No. US 2018/0325558) in view of Liu et al. (Pub. NO. AU2018330957A1).
Regarding claim 93, Yacoub et al. discloses a bone screw assembly 700 (figure 56) comprising: a first bone screw 704 comprising: a first bone screw shank comprising a first shank head (figures 56 and 58); a first dual-head receiver 710/720/750 (figure 56), the dual head receiver comprising: a first receiver 710 comprising a first base having a first cavity therewithin (illustrated in figures 56 and 58), the first cavity configured to securely receive the first shank head (figure 58); a first pair of arms 712/714 extending upwardly from the first base; and a first rod channel defined between 
Yacoub et al. discloses the claimed invention except wherein the first connection is integral to one of the first or second receivers and moveable relative to the other one of the first or second receivers.
Zhu et al. teaches wherein the first connection is integral to one of the first 1 or second 2 receivers and moveable relative to the other one of the first or second 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the connection such that it is integral to one of the first or second receivers and moveable relative to the other one of the first or second receivers, as taught by Zhu et al., in order to accommodate a patient’s anatomy without having to bend the rods as much.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 69, 70, 71, 72, 73, 74, 76, 77, 78, 79, 84, 85, 90, 91, 92, 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 23, 44, 45, 25, 26, 27, 28, 31, 33, 39, 44, 42, 46respectively, of copending Application No. 16880760 in view of Liu et al. (Pub. NO. AU2018330957A1). 
The claims recite the same invention as the claims of the copending application, except wherein the first connection is integral to one of the first or second receivers and moveable relative to the other one of the first or second receivers.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the claims to require that the connection is integral to one of the first or second receivers and moveable relative to the other one of the first or second receivers, as taught by Zhu et al., in order to accommodate a patient’s anatomy without having to bend the rods as much.
 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 69, 71, 72-74, 76-79, 83-86, 90-93, 253, and 254  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773